UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

 

ALEXANDRIA DIVISION
DELTA FUEL CO., INC., CIVIL ACTION 1:18-CV-01334
Plaintiff
VERSUS JUDGE SUMMERHAYS
TODD ABBOTT,
Defendant MAGISTRATE JUDGE PEREZ-MONTES
JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein, and after independent (de novo) review of
the record including the objections filed herein, and having determined that the
findings and recommendation are correct under the applicable law;

IT IS ORDERED that Delta’s Motion to Stay and Compel Arbitration (Doc. 11)

 

is GRANTED.
THUS ORDERED AND SIGNED in Chambers at LGyeile , Louisiana
on this | Bh say of 4 pe 2019,
oe

  

 

JUDGE ROBERT R. SUMMERHAXS
UNITED STATES DISTRICT JUDGE

 

 
